                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

METROPOLITAN LIFE INSURANCE
COMPANY,
                                                     JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                            17-cv-466-wmc
v.


ANDREW IVERSON, KEALEY IVERSON,
PAMELA DACH, DEBRA IVERSON,
FREDERICK DACH, MICHAEL DACH and
HENKE-CLARKSON FUNERAL HOME,

      Defendants/Counter-Claimants.


      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has been
rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered granting

defendant/claimant Andrew Iverson’s motion for summary judgment. It

is adjudged that defendant/counter claimant Andrew Iverson is entitled to half of the

remainder of the Plan Benefits, and defendant counter claimant Kealey Iverson is entitled

to the other half of the remainder of the Plan Benefits.




             /s/                                                   10/26/2018

            Peter Oppeneer, Clerk of Court                              Date
